DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trigiani (DE 102010044000) in view of Willshere et al. (US Patent 5,815,912).
	With respect to claim 1, Trigiani et al. teaches a tooling pin placement system (Figure 9), comprising: 
a tooling table (61) having a planar ferromagnetic support surface (Abstract) at an upper side (top surface of 61) thereof in use, 

a pin body having at an end thereof a head for supporting a workpiece thereon in use, and at a distal end thereof a base which in use rests on the planar ferromagnetic support surface (Abstract), so that the head is located at the top of the pin body (refer to marked up Figure 9 in the detailed action), and 
[AltContent: arrow][AltContent: textbox (Pin Body)][AltContent: textbox (Distal End)][AltContent: textbox (Pin Placement Tool )][AltContent: arrow][AltContent: textbox (Head)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    3508
    2479
    media_image1.png
    Greyscale

a pin magnet (20) having an associated magnetic field to magnetically attract the tooling pin (50) to the planar ferromagnetic support surface in use (Abstract, Figure 9), 
a pin-placement tool (refer to marked-up Figure 9 in the detailed action) comprising: 
an engagement body (25) for engaging with the tooling pin (50) during a pin placement operation, and 
control means (27) for controlling the electrical supply (Paragraphs 0079, 0080), 
wherein the control means is operable to supply electrical power to the electrically conductive coil to create a magnetic field which causes the magnetic 
wherein the engagement body (25) comprises an engagement means (29) for engaging with the tooling pin during a pin placement operation and restraining the tooling pin to the engagement body (25, Paragraph 0080-0082).
However, Trigiani et al. does not explicitly disclose a pin-placement tool comprising an electrically conductive coil and an electrical supply electrically connected to the conductive.  	
Willshere teaches a pin-placement tool (23) comprising an electrically conductive coil (21) and an electrical supply electrically connected to the electrically conductive coil (21 and it is an obvious that there is an electrical supply to the coil in order for the system to operate).  	
It would have been obvious to one of ordinary skill in the art before the present invention to modify the pin placement tool of Trigiani et al. to include an electrically conductive coil as taught by Willshere et al. for the purpose of effectively providing in energization and managing/regulating the proper current supply of the system.
	With respect to claim 2, Trigiani teaches wherein the control means (22, 26, 27) is operable to supply electrical power to the electrically conductive coil (23) to create a magnetic field which, during the pin placement operation, at least partially counteracts that of the pin magnet (20) and thereby reduce the magnetic attraction between the tooling pin and the support surface (Paragraphs 0079, 0080).
	With respect to claim 3, Trigiani et al. teaches the pin magnet (20) comprises a permanent magnet (Abstract, Paragraphs 0078-0079).

	With respect to claim 7, Trigiani et al. teaches the pin body (50) comprises magnetically permeable material (0078, 0080), and the pin magnet (20) is located within a region of the pin body which is spaced from the base (Figure 9).
	With respect to claim 13, Trigiani et al. teaches a placement machine (60) comprising a tooling pin placement system of claim 1 (Abstract).
	With respect to claim 14, Trigiani et al. teaches a method of removing a tooling pin (50) from a planar ferromagnetic support surface (61), the tooling pin (50) being magnetically attracted thereto by a pin magnet located in the tooling pin, comprising the steps of:
 i) providing a pin-placement tool comprising an engagement body (25), the engagement body (25) comprises an engagement means (29) for engaging with the tooling pin during a pin placement operation and restraining the tooling pin to the engagement body (25, Paragraph 0080),
ii) moving the engagement body (25) into engagement with the tooling pin (50), 
iii) supplying electrical power to the conductive coil to create a magnetic field which causes the magnetic attraction between the tooling pin (50) and the support surface (61) to be reduced (0079-0080 and Claim 9), and 

However, Trigiani et al. does not explicitly disclose a pin-placement tool with an electrically conductive coil.  	
Willshere teaches a pin-placement tool (23) comprising an electrically conductive coil (21) and an electrical supply electrically connected to the electrically conductive coil (21 and it is an obvious that there is an electrical supply to the coil in order for the system to operate).  	
It would have been obvious to one of ordinary skill in the art before the present invention to modify the pin placement tool of Trigiani et al. to include an electrically conductive coil as taught by Willshere et al. for the purpose of effectively providing in energization and managing/regulating the proper current supply of the system.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Trigiani (DE 102010044000) in view of Willshere et al. (US Patent 5,815,912), as applied to claims 1-4, 7, 13 and 14 above, and further in view of Horiuchi (JP 2000-114793).
With respect to claim 5, Trigiani, as modified, teaches the claimed invention with the exception of control means is operable to supply pulses of electrical power to the electrically conductive coil, with each pulse effecting reversal of the polarity of the pin magnet, and wherein the tooling pin further comprises a permanent magnet, such that the pin magnet and permanent magnet together form an electro-permanent magnet, with the polarity of the pin magnet latched between each pulse. 
Horiuchi teaches control means is operable to supply pulses of electrical power to the electrically conductive coil, with each pulse effecting reversal of the polarity of the pin magnet, and wherein the tooling pin further comprises a permanent magnet, such that the pin magnet and permanent magnet together form an electro-permanent (20) magnet, with the polarity of the pin magnet latched between each pulse. (note: Paragraphs 0017-0033 provides the control means.  Additionally, it is noted the control means can control and supply pulses of the electricity flow i.e the reduction of flow).
It would have been obvious to one of ordinary skill in the art before the present invention to further modify the control means of Trigiani et al., as modified, to provide a control means that effects reversal of the polarity of a pin magnet as taught by Horiuchi  for the purpose of ensuring the proper magnetic attraction to securely and reliably holding the tool placement system .
With respect to claim 6, Trigiani et al. in view of Willshere et al. teaches a vertical drive for moving the engagement body (body of 23 in Figure 3) in a vertical direction towards or away from the planar ferromagnetic support surface as taught by Willshere et al. (Column 2, Lines 61, Column 3, Lines 42-51, Lines 57-67 and note 23 is mounted to the frame of camera 20. Camera 20 moves in x-y movement).

	With respect to claim 11, Trigiani et al. in view of Willshere et al. teaches a printing machine comprising a tooling pin placement system of claim 1 as taught by Willshere et al.  (Abstract).
With respect to claim 12, Trigiani et al. in view of Willshere et al. teaches a camera gantry, wherein the pin placement tool (23) is mounted on the camera gantry as taught Willshere (camera mount moves in x-y movement as disclosed in Column 3, Lines 32-67, Figure 3).

4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trigiani (DE 102010044000) in view of Willshere et al. (US Patent 5,815,912) as applied to claims 1-4, 7, 13 and 14 above, and further in view of Yoo et al. (KR 20040110920).
	With respect to claim 9, Trigiani, as modified, teaches the claimed invention with the exception of the engagement means comprises a mechanical latch.  
	Yoo et al. teaches pins (16) with engagement means that comprises a mechanical latch (32, 42 can be gripped by gripper, paragraphs 0039-0045).
It would have been obvious to one of ordinary skill in the art before the present invention to further modify the engagement means of the engagement body of Trigiani, as modified, to provide a mechanical latch as taught by Yoo et al. for the purpose of .

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-7 and 9-14 have been considered but are moot in view of the new grounds of the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853